Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
.Applicant writes in Claim 8…supporting sleeve is moved so far forward in step (d) until the radially projecting section comes to rest against a cable-side end of the sleeve portion.  This language is unclear and needs to be carefully explained. For one thing it is not clear where the “cable-side end of the sleeve portion” is located. Claim 8 is held to be unclear, vague and indefinite.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Amidon (Pat. No. 7,351,099 B1); hereinafter Amidon.
Amidon teaches a coaxial cable connector having a step-up pin that engages the center conductor of the coaxial cable to increase the diameter of the center connector to make it more manageable. (Cf. abstract).  Additionally Amidon teaches connector (10) that includes connector body (12) and a step-up pin (14) having a nut body (20), a collar (21), a compression ring (24) and an inner post (19) (Cf. Figure 2). Inner post (26) includes a pin guide (18) and a shaft (30).  It would have been obvious to make a plug connector arrangement including a plug connector and a coaxial cable attached thereto including a supporting sleeve (48) which is pushed onto an end of the coaxial cable, an outer conductor of the coaxial cable which is folded back over the supporting sleeve (Cf. Figs. (5C, 5D and jacket (48)) , the end of the coaxial cable together with the supporting sleeve introduced into a sleeve portion of the plug connector (Cf. Figs. 5C-5D), the supporting sleeve is then moved, relative to the coaxial cable and the plug connector into the sleeve portion as far as an axial stop (Cf. Fig.5D near (32)) and a sleeve portion is them crimped together with the end of the coaxial cable carrying the supporting sleeve (by means of compression ring (24)).  As further applied to Claim 2 inasmuch as Amidon teaches that the coaxial cable is introduced into the sleeve of the plug connector is inserted into the connector (12) until it is stopped (CF Fig.5D) the limitation . 
Claims 1-12 are further rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,594,104 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in Pat. No. 10,594, 104 B2 would have made the claimed invention in the instant application obvious.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL J ARBES whose telephone number is (571)272-4563. The examiner can normally be reached on M, T, R and F from 8 to 6 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, P. D. VO, can be reached at telephone number 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/CARL J ARBES/           Primary Examiner, Art Unit 3729                                                                                                                                                                                             .